                 Case 2:15-cr-00235-TLN Document 406 Filed 11/23/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL A. HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                             CASE NO. 2:15-CR-00235-TLN
11                                  Plaintiff,             STIPULATION REGARDING SCHEDULE
                                                           FOR DEFENDANT’S MOTION TO REDUCE
12                           v.                            SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                           FINDINGS AND ORDER
13   DUMITRU MARTIN,
14                                 Defendant.
15

16                                                 STIPULATION
17          Plaintiff United States of America (the “government”), by and through its counsel of record, and
18 the defendant, by and through his counsel of record, hereby stipulate as follows:

19          1.       The defendant filed a motion for compassionate release on November 13, 2020. Docket
20 No. 402. The government’s response is due on November 20, 2020, with any reply from the defendant

21 due on November 23, 2020.

22          2.       Counsel for the government requests additional time to obtain relevant records and draft
23 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

24 request.

25          3.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
26 schedule on the defendant’s motion as follows:

27                   a)     The government’s response to the defendant’s motion to be filed on or before
28          December 1, 2020;

      STIPULATION RE BRIEFING SCHEDULE                     1
              Case 2:15-cr-00235-TLN Document 406 Filed 11/23/20 Page 2 of 2


 1                 b)      The defendant’s reply to the government’s response to be filed on or before

 2          December 8, 2020.

 3

 4          IT IS SO STIPULATED.

 5

 6    Dated: November 20, 2020                               MCGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ PAUL A. HEMESATH
                                                             PAUL A. HEMESATH
 9                                                           Assistant United States Attorney

10

11    Dated: November 20, 2020                               /s/ TONI WHITE
                                                             TONI WHITE
12                                                           Counsel for Defendant
                                                             DUMITRU MARTIN
13

14

15
                                           FINDINGS AND ORDER
16
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
17
     revised briefing schedule regarding the defendant’s motion for sentence reduction:
18
            a)     The government’s response to the defendant’s motion, Docket No. 402, is due on or
19
     before December 1, 2020;
20
            b)     The defendant’s reply to the government’s response, if any, is due on December 8, 2020.
21

22
            IT IS SO FOUND AND ORDERED this 20th day of November, 2020.
23

24

25

26
                                                                      Troy L. Nunley
27                                                                    United States District Judge
28

      STIPULATION RE BRIEFING SCHEDULE                   2
